Case 19-19182-RAM Doci1 Filed 07/11/19 Page 1 of 36

Fill in this information to identify your case:

   

United States Bankruptcy Court for tha:

 

| SOUTHERN DISTRICT OF FLORIDA

Case number (if knawn! 7 Chapter 11

 

[Check if this an
| amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 4ine

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Iindividuals, is available.

1. Debtor's name Le Jardin House, LLC _ =

 

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

3. Debtor's federal
Employer Identification [752
Number (EIN)

 

4 Debtor's address Principal place of business Mailing address, if different from principal place of
business

1150 102nd Street, Office
Miami Beach,FL 331540 FL =
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code

 

 

Miami-Dade _ Location of principal assets, if different from principal
County a a place of business
—_FL

 

“Number, Strest, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
0 Partnership (excluding LLP)
O) Other. Specify:

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 19-19182-RAM Doci1 Filed 07/11/19 Page 2 of 36

Dentor Le Jardin House, LLC

Name

7. Describe debtor's business A. Check ane.

Case number (/fknawa)

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
@ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CO) Railroad (as defined in 11 U.S.C. § 101/44)

CO) Stockbroker (as defined in 11 U.S.C. § 101(53A))

CO Commodity Broker (as defined in 11 U.S.C, § 101(6))

E Clearing Bank (as defined in 11 USC. § 781(3))

C None of the above

B. Check ail that apply

QO Tax-exempt entity (as described in 26 U.S.C. §501)
C Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C) Investment advisor (as defined in 15 U.S.C. §80b-2(a)(17))

© NAICS (North American Industry Classification System) 4-digit code that best describes debtor
See http://www.uscourts.gov/four-digit-national-association-naics-codes.

8. Under which chapter of the Cheek one:

 

 

 

 

 

 

 

Bankruptcy Code Is the
debtor filing? DO Chapter 7
CD Chapter 9
Mi Chapter 11. Check ali that apply:
O Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,556,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
CO] The debtor is a small business debtor a8 defined in 11 U.S.C. § 101(51D). If the debtor js a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1176(1)(B).
Cl Apian is being filed with this petition.
O Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b)
O The debtor is required to file periodic reports (far example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-(ndividuals Filing for Bankruptcy under Chapter 17
(Official Form 201A) with this form.
O The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2,
CO Chapter 12
9. Were prior bankruptcy BNo
cases filed by or against
the debtor within the last8 Yes,
years?
If more than 2 cases. attach a ‘
separate list District —— lh When Case number -
District _ When 1 __ Case number
10. Areany bankruptcy cases gy Na
pending or being filed by a
business partner or an Ol Yes.
affiliate of the debtor?
List all cases, If more than 1, .
attach a separate list Debtor : — —— __ Relationship _
District __ When ______ Gase number, if known

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptcy

 

page 2
Case 19-19182-RAM Doci Filed 07/11/19 Page 3 of 36

Debtor LeJardinHouse,LLC Case number (if knowrt)

Name Oe

 

11. Why is the case filed in Cheek all that apply:

this district?
BH Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a longer part of such 180 days than in any other district.
OA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthe debtorownor gy No
have possession of any
real property or personal
property that needs
immediate attention? Why does the property need immediate attention? (Check ail that apply.)

O ves Answer below for each property that needs immediate attention, Attach additional sheets if needed.

C1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety,
Whatisthehazard? ee ee

O It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, Seasonal goads, meat. dairy, produce, or securities-related assets or other options)-

[)other _
Where is the property?

 

 

Number, Street, City, State & ZIP Code

 

(s the property insured?
ONo

O Yes, Insurance agency

 

 

Contact name
Phone

 

 

ie] Statistical and administrative information

 

 

13. Debtor's estimation of . Check one:

available funds |
@ Funds will be available for distribution to unsecured creditors.

C1 After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

 

 

 

 

 

14. Estimated number of M449 DF 1,000-5,000 CZ 25,001-50,000
creditors 1 50-99 0 5001-10,000 2 50,001-100,000

C0 100-199 C1 10,001-25,000 C1] More than100,000
CO 200-999

15. Estimated Assets 2 $0 - $50,000 0 $1,000,001 - $10 million C1 $500,000,001 - $1 billion
C1 $50,001 - $100,000 i $10,000,001 - $50 million CF) $1,000,000,001 - $10 billion
1 $100,004 - $500,000 C1 $50,000,001 - $100 million C $10,000,000,001 - $50 billion
1 $500,007 - $1 million 0 $100,000,001 - $500 million CX More than $50 billion

16. Estimated liabilities. 0 $0 - $50,000 @ 54,000,001 - $10 million 1 $500,000,004 - $1 billion
C) $50,001 - $100,000 $10,000,001 - $50 million CZ $1,000,000,001 - $10 billion
0 $100,001 - $500,000 © $50,000,001 - $100 million 1 $10,000,000,001 = $50 billion
1 $500,001 - $1 million 0 $100,000,001 - $500 million C] More than $50 billion

 

Official Farm 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 19-19182-RAM Doci Filed 07/11/19 Page 4 of 36

Debtor == Le Jardin House, LLC _ Case number (it known)
ame

Ra Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up te $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C, §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized te file this petition on behalf of the debtor,
| have examined the /nformation in this petition and have a reasonable belief that the information is trued and correct.

| declare under penalty of perjury that the foregaing is true and correct,

Tim Lobanov
Printed name

 

 

 

 

Date July 10, 2019
MM/DDIYYYY —

 

Brett Lieberman _
Printed name

 

Edelboim Lieberman Revah Oshinsky PLLC
Firm name

20200 W Dixie Highway
Ste 905
Miami, FL 33180

Number, Street, City, State & ZIP Code

 

Contactphone 305-768-9909

Emailaddress Brett@elrolaw.com

 

69583 FL
Bar number and State

Official Form 204 Voluntary Petition for Non-individuals Filing for Bankruptcy page 4
Case 19-19182-RAM Doci Filed 07/11/19 Page 5 of 36

  

Fill in this information to identify the case:

   
  

(Debtorname Le Jardin House, LLC _

| United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

|
| Gase number (if known) —
L] Check if this is an

amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors zis

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING — Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 13414,
1519, and 3571.

| ae and signature

lam the president, another officer, or an authorized agent of the corporation: a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case

 

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B) Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedula G- Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Farm 206Sum)
Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204)
Other document that requires a declaration

 

OBOE BEBE

   
 

Executed on July 10, 2019 __ x

 

 

‘Signature.

Tim Lobanov!
Printed narne

Authorized Agent

Position er relationship to debtor:

Official Forrn 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (¢) 1996-2018 Besi Case, LLC -\www.bestease com Best Case Banierupiey
Case 19-19182-RAM Doci1 Filed 07/11/19 Page 6 of 36

  
 

UMA UMS MLALCe ELE USLOM CMC lin lpm Uatem ers ioiey

Debtorname |LeJardinHouse,LLC sss _

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF | O Cheek if this is an
FLORIDA

   

Case number (if known): amended filing

L — a ——

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim
complete mailing address, | and email address of (for example, trade is contingent, | If the claim js fully unsecured, fill in only Unsecured claim amount. If
including zip code creditor contact debts, bank loans, unliquidated, or | claim |s partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim, |
and government Total claim, if Deduction for value | Unsecured claim
contracts) : _| partially secured of collateral or setoff

 

 

 

Aanaa Inc. $5,800.00
5785 NW 72nd Way
Pompano Beach, FL
33067 _ seca —
Aristone Interiors
268 N. Federal |
| Highway
Hallandale, FL 33009) _
Ashley Pools LLC $4,384.13
|6270 Wiles Rd., Apt. |
}11+303

Pompano Beach, FL
33067
Brightview
Landscape Services
Inc.
'401 Plymouth Rd.
Suite 500
Plymouth Meeting,
PA 19462 a | ; _ - a _
Continental Glass | $174,509.00

systems, LLC |

|325 W, 74th Place

Hialeah,FL33014 | oe ed : 4
Delux Waterproofing | | $22,500.00

and Gaulking inc
1131 SW ist Way |
Deerfield Beach, FL |
33441 a —- aa eal
Le Jardin Disputed $500,000.00
| Residences Lenders Subject to
LLC | Setoff
800 Parkview Dr, |

#715 |

Hallandale, FL.33009 |

 

 

 

$22,037.20 |

 

 

 

$14,287,32|

 

 

 

 

 

 

 

 

 

 

 

 

 

-——— = a ——1

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 7

Software Copyright (c) 1996-2018 Bas! Case, LLC -www besicase com Bes! Case Bankruptey
Debtor
Name

Case 19-19182-RAM Doci Filed 07/11/19 Page 7 of 36

Le Jardin House, LLC

Case number (if known)

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number

and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

indicate if claim | Amount of claim
is contingent,

unliquidated, or

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for

 

 

 

 

Le Jardin

Residences

'Manager LLC
800 Parkview Dr.
#715

Hallandale, FL 33009
Lenin Construction

Inc.

20996 SW 128th Ct.

(Miami, FL 33477_

 

 

 

Skytechs
'4300 SW 73rd Ave
Suite 101

Miami, FL33155 |

Official torm 204

 

Chapter 11 or Chapter § Gases: List of Creditars Who Have the 20 Largest Unsecured claims

 

Software Copyrign (¢) 1996-2018 Best Gase. LLC - wayw basicase com

 

 

 

 

 

 

 

Bes! Case Baniriiptey

disputed value of collateral or setoff to calculate unsecured claim,
Total claim, if Deduction for value | Unsecured claim
___| partially secured of collateral or setoff - =.
Disputed { $500,000.0
Subject to:
Setoff
$33,000.00
|
| $10,889.09
page 2
Case 19-19182-RAM Doci Filed 07/11/19 Page 8 of 36

Fill in this information to identify the case:

 
   

| Debtor name Le Jardin House, LLC |

United States Bankruptcy Court for the SOUTHERN DISTRICT OF FLORIDA

Case number (if known)
O) Chaeck if this is an
amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

GEREME Summary ofAssets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:
Copy line 88 from SCH@UIC AVB...c.ccceccssssssssussecsssnpeessssvessussucccssssssss-sepeusesye snap si asustesspesannersesssycasgsuscuacuyee trsoepaneease 5 26,211,086.00

1b. Total personal property:
Copy line 91A from Sctectle A/B.....cccecscecsessjesnensonsssussssssensvevousscsasesssosesansaceesegonnsansssycucucsseciciansesanpeastcoatene $ 1,279,437.65

1c. Total of all property:
EY MNS es FORINT: SPRITE apap scant nates inets Sto Wsssunisnchiin te sovuayiansia ok MaasMadtaaae egemnes.g7e aceesctiasabuaanenst atone $ 27,490,523.65

Summary of Liabilities _

2 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the tota| dollar amount listed in Colurnn A, Amount of claim, from line 3 of Schedule D 5 5,880,000.00

3, Schedule E/F; Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 7 from line 5a of Schedule G/F occ cccecesseuesscsusevensceeess

SAS SPEE HARSH OR Gereeer ee

$ 0.00

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 56 of Schedule EF......... poupajy a ih aged jedamioo nets cada ahanadst +5 ___ 1,287,406,74.

 

4 = Total liabilities oo... eect ees e ce stt cesses SPREAD MiebbhbUbbbeelel ebb nlases at euliceu ables aes pee
Lines 2+ 3a + 3b $ — m 67,406.74

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright (c} 1996-2078 Best Case, LLC - www besicase com Besi Gase Bankruptcy
Case 19-19182-RAM Doci Filed 07/11/19 Page 9 of 36

Fill in this information to identify the case:

 

Debtorname Le Jardin House, LLC _ _

| United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

Case number (if known) _— fatale
L] Check if this is an

amended filing

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/16

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases, Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G),

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number te which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such asa fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once, In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
ar Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

CO No. Go to Part 2.

B Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

3 Checking, savings, money market, or financial brokerage accounts (identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
PNC Bank NA
3.1, Operating Checking 7866 $9,911.34
PNC Bank NA
3.2. Operating Checking 7874 $413.74
4 Other cash equivalents (identify all)
a —————
5 Total of Part 1. | $10,325.08
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80 | a oe
Deposits and Prepayments -
6, Does the debtor have any deposits or prepayments?
1 No, Go to Part 3,
B Yes Fill in the information below,
iT: Deposits, including security deposits and utility deposits
Description, including name of holder of deposit
Fidelity National Title Insurance Company
(Escrow Agent)
Bank of America account ending in #0135
7.1, (Ten Percent Escrow) ——— oo 8 267,246.50
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

software Copyright (¢) 1996-2018 Bast Case, LLO -www besicase com Bas! Case Bankruptoy
Case 19-19182-RAM Doci1 Filed 07/11/19 Page 10 of 36

Debtor

_Le Jardin House, LLC
Name

Fidelity National Title Insurance Company

(Escrow Agent)

Bank of America account ends in #0173
(2 (Special Escrow Account)

8 Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

Description, including name of holder of prepayment

g Total of Part 2.
Add lines 7 through 8. Copy the total to line 81,

eres Accounts receivable —
10. Does the debtor have any accounts receivable?

 

 

CO No, Ge to Part 4.
I Yes Fill in the information below.

Case number fif known) _

$1,366.07

 

___$1,268,612.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11 Accounts receivable
11a, 90 days old of less! ; 0.00 - 0.00 = $0.00
face amount =i doubtful of Uncollectible accounts — ae E
11b. Over 90 days old: c 0.00 - ia 0.00 =, $0.00
face amount doubtful or uncollectiblé accounts i
11b. Over 90 days old: x 0.00 - 0.00 =. $0.00
face amount ‘doubtful or uncollectible accounts ¥ —F =
11b, Over 90 days old: My 0.00 - 0.00 = $0. 00
face amount 7 doubtful or uncollectible accounts 7
1b. Over 90 days old: : 0.00 - = a 0.00 = $0.00
face arnount doubtful or uncollectible accounts ——
12 Total of Part 3. $0.00
Current value on lines 11a + 11b = line 12. Copy the total to line 82 = =
ee Investments —
13. Does the debtor own any investments? -- = - ~
HE No, Go to Part 5.
CO Yes Fill in the information below.
Part 5 Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)? _ -
BNo. Goto Pané
O Yes Fill in the information belaw
Farming and fishing-related assets (other than titled motor vehicles and land)
Off cial Form 206A/B Schedule AIB Assets - Real and Personal Property page 2

Sollware Copyright (¢) 1996-2018 Bast Casa, LLC - www bestesse can

Best Case Bankruptcy
Case 19-19182-RAM Doci Filed 07/11/19 Page 11 of 36

Debtor Le Jardin House, LLC _ ss ; Case number (if knawe)
Name

27 Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

HI No. Goto Part7
C) Yes Fill in the information below

Office furniture, fixtures, and equipment: and collectibles

CNo. Goto Part 8.
@ ¥es Fill |i the information below

General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor's interest

(Where available)

39. Office furniture

 

 

 

 

 

 

Tablesandchairs $0.00 $500.00
40 Office fixtures
4) Office equipment, including all computer equipment and
communication systems equipment. and software
42 Collectibles Examples: Antiques and figurines: paintings, prints, or other artwork.
books, pictures, or other art objects: china and crystal; stamp, coin, or baseball card
collections) other collections, memorabilia, or collectibles
43 Total of Part 7, | $500.00
Add lines 39 through 42. Copy the total to line 86. ———
44 Is a depreciation schedule available for any of the property listed in Part 7?
MNo
O Yes
45 Has any of the property listed in Part 7 been appraised by a professional within the last year?
No
0 Yes
Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles? —
No. Goto Part 9.
0 Yes Fill in the information below.
EERIE Fo2! property | _
54, Does the debtor own or lease any real property? -
O Noe. Go to Part 10.
@ Yes Fil in the information below,
55 Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property
Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if
Official Form 206A4/B Schedule A/B Assets - Real and Personal Property page 3

Software Capyright (c) 1956-2018 Best Case, LLG - www bastédse corn

Best Case Bankruerey
Case 19-19182-RAM Doci Filed 07/11/19 Page 12 of 36

Debtor LeJardinHouse, LLG Case number (if knows) a _ ~_ =
Name

 

available
55.1. 1150 102nd Street
Bay Harbor Island, FL

 

 

33154 Fee simple i S26,21 5 086.00
56. Total of Part 9. $26,211,086.00

 

Add the current value on ines 65,1 through 55,6 and entries from any additional sheets,
Capy the total to line 88.

57, Is a depreciation schedule available for any of the property listed in Part 9?
Hino
0 Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
Bno
D Yes

eels au eB Intangibles and intellectual property
52, Does the debtor have any interests in intangibles or intellectual property?
CU No. Goto Part 11
@ Yes Fill in the information below

General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor's interest
(Where available)

60. Patents, copyrights, trademarks, and trade secrets

61 Internet domain names and websites
www.lejardinresidences.com $0.00 Godaddy.com Unknown

 

62. Licenses, franchises, and royalties
63. Customer lists, mailing lists, or other compilations
64 Other intangibles, or intellectual property

65 Goodwill

66. Tota! of Part 10. $0.00

Add lines 6O through 65. Copy the total to line 89,

 

67. Do your lists or records include personally identifiable Information of customers (as defined in 11 U.5.6.§§ 101(41A) and 107?
BNo
C1 Yes

58 ls there an amortization or other similar schedule available for any of the property listed in Part 10?

BNo
Oo Yes

6g Has any of the property listed in Part 10 been appraised by a professional within the last year?
BiNo
O Yes

Part 11: All other assets

70, Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Gopynght (c) 1986-2018 Best Case, LLC =www.besicase.com Best Case Bankruptcy
Case 19-19182-RAM Doci1 Filed 07/11/19 Page 13 of 36

Debtor LeJardinHouse,LLC Case number (/f knawn)
Name = —— = =

BM No. Goto Part 12
0 Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5

Software Copyright (c) 1996-2018 Bast Case. LLC - wwwibesicase sam Rest Case Bankruptay
Case 19-19182-RAM Doc1

Debtor Le Jardin House, LLC _

Name

Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form
Type of property

80 Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

81 Deposits and prepayments. Copy line 9, Part 2

82, Accounts receivable. Copy line 12, Part 3.

83. Investments. Copy line 17, Part 4,

84. Inventory, Copy line 23, Part 5.

65. Farming and fishing-related assets, Copy /ine 33, Part 6.

86, Office furniture, fixtures, and equipment; and collectibles,
Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy fine 57, Part 8.

88. Real property. Copy lite 56, Part Q.....5cc. ccc. ca cscccsctcectctyesesegsssypisarsesessssssivessvarsavesseavesscareaveces

89. Intangibles and intellectual property. Copy fine 66, Part 70.

$0 All other assets. Copy line 78, Part 11

91 Total. Add lines 80 through 90 for each column |

$2, Total of all property on Schedule A/B, Add lines 91a+91b=92

Official Form 206A/B

Software Copyright (c¢} 1996-2078 Best Cage, LLG - www, bestease, com

___ $1,279,437.65 _

Schedule A/B Assets - Real and Personal Property

Filed 07/11/19 Page 14 of 36

Case number (if known)

Current value of real
property

Current value of
personal property

_ $10,325.08
___$1,268,612.57_
$0.00

___ $0.00.
____ $0.00

__ $0.00

mee

$0.00

_ $0.00
____ $0.00.

Sp pee ee
sib | __$26,211,086.00 |

 

 

 

-————___

| 3 $27,490,523.65 |

 

page 6

Best Case Bankuptey
Case 19-19182-RAM Doci Filed 07/11/19 Page 15 of 36

Fill In this information to identify the case:

| Pate name Le Jardin House, LLC |

| United States Bankruptcy Court forthe; SOUTHERN DISTRICT OF FLORIDA

| Case number (if kaawn) . 7
| | CO Check if this is an

amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible.
1. Do any creditors have claims secured by dabtor's property?
0 No, Check this box and submit page 1 of this form to the court with debtar's other schedules. Debtor has nothing else to report on this form

@ ¥es. Fill in all of the information belaw

(2TRRMM List Creditors Who Have Secured Claims =

2. List in alphabetical order all creditors who have secured claims. If a creditar has more than one secured Galanin Cerne
claim, list the creditor separately for each claim. Amount of claim Value of collateral
that supports this

Do not deduct the value claim

 

 

 

 

ppt of collateral
[2.1 | Titan Capital, LLC Describe debtor's property that is subject toa len ____$5,880,000.00 — $26,211,086.00
Grediior's Name 1150 102nd Street
, B or Island, FL 33154

100 S. Pointe Dr, Suite 1102 Bay Harb ale
Miami Beach, FL 33139 SS —[S —
Craditar’s mialling address . a Describe the lien

Is the creditor an insider or related party?
~aeplice ill —— ee ue No
Creditors email address. if known D ves

Is anyone else liable on this claim?
Date debt was Incurred B wc

C1 Yes. Fill aut Schedule A: Codebtors (Official Farm 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is’
interest in the same property? Check al) that apply
B ino O Gentingant
U0 Yes. Specify each creditor O Unliquidatea
including this creditor and its relative QO Disputed
priority

$5,880,000.0
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. 0

 

ETE List Others to Be Notified fora Debt Already Listed in Part1 Ts: =

List in alphabetical order any others who must be notified for a debt already listed In Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed In Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

 

Name and address On which line in Part 4 did Last 4 digits of
you enter the related creditor? account number for
: = ~ aig aaa this entity
Official Form 206D Schedule D0; Creditors Who Have Claims Secured by Property page 1 of 1

Soltware Copyright (c) 1995-2018 Basi Case, LLC - ww bestcase cor Hes! Case Bankruptcy
Case 19-19182-RAM Doci Filed 07/11/19 Page 16 of 36

Fill in this information to identify the case:

 
   

Debtorname Le Jardin House, LLC _

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

Case number (if known)
| [E Gheck if this is an

———— ss = | amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 412/15

Be as complete and accurate as possible, Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims:
List the other party to any executory contracts or Unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executary Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 In the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

GETREEM List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C, § 507).

C1 No. Go to Part 2,

a Yes Go to line 2

2, List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or In part. If the debtor has mere than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1

_

2.1 “| Priority creditor's name and mailing address
Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

 

Date or dates debt was incurred

Last 4 digits of account number

Specily Code subsection of PRIORITY
unsecured claim 11 U.S.C. § 507 {a} (8)

GEER List All Creditors with NONPRIORITY Unsecured Claims

Total claim Priority amount
Ag of the petition filing date, the élaim Is- $0.00 $0.00
Check all that apply.
OD contingent
Oo Unliquidated
DO Disputes

Basis for the claim

Notice Only

Is the claim subject to offset?
B no
Ol ves

 

3. List in alphabetical order all of the creditors with nonpriority unsecured claims, |f the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2

Nonpriority creditor's name and mailing address

Aanaa Inc.
5785 NW 72nd Way
Pompano Beach, FL 33067

Date(s) debt was incurred _
Last 4 digits of account number _

 

[3.2 | Nonpriority creditor's name and mailing address

Aristone Interiors
268 N. Federal Highway
Hallandale, FL 33009

Date(s) debt was incurred _
Last 4 digits of account number _

Official Form 206E/F
Software Copyright (¢) 1996-2018 Best Casa, LLC.- wyybestease com

 

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

As of the petition filing date, the claim is: Check ait inataanly
O Contingent

| Unliquidated

0 bisouted

___ $5,800.00

Basis for the claim: _

is the claim subject to offset? Mino O) yes

$22,037.20

 

 

As of the petition filing date, the claim is: Check all thet anpiy
0 Contingent

Oo Unliguidated

CD disputed

 

Basis forthe claim: _

Is the claim subject to offset? Bno Oves

page 1ofa

54752 Best Case Bankruptey
Case 19-19182-RAM Doci Filed 07/11/19 Page 17 of 36

Debtor Le Jardin House, LLC
Name Po ete
(23 | Nonpriority creditor's name and mailing address

Ashley Pools LLC
6270 Wiles Rd., Apt. 11-303
Pompano Beach, FL 33067

Date(s} debt was incurred _
Last 4 digits of account number _

3 4] Nonpriority creditor's name and mailing address
Brightview Landscape Services Inc.
401 Plymouth Rd. Suite 500
Plymouth Meeting, PA 19462

Date(s) debt was Incurred _
Last 4 digits of account number _

 

35 | Nonpriority creditor's name and mailing address

Continental Glass Systems, LLC
325 W. 74th Place
Hialeah, FL 33014

Date(s) debt was incurred _
Last 4 digits of account number _

 

| Nonpriority creditor's name and mailing address

Delux Waterproofing and Caulking inc
1131 SW ist Way
Deerfield Beach, FL 33441

Date(s) debt was incurred _

[ae

Last 4 digits of account number _

(37 — | Nonpriority creditor's name and mailing address

Le Jardin Residences Lenders LLC
800 Parkview Dr. #715
Hallandale, FL 33009

Date(s) debt was incurred _
Last 4 digits of account number _

[38 | Nonpriority creditor's name and mailing address
Le Jardin Residences Manager LLC
800 Parkview Dr. #715
Hallandale, FL 33009

Date(s) debt was incurred _
Last 4 digits of account number _

 

 

 

 

(3.9 | Nonpriority creditor's name and mailing address
Lenin Construction Inc.
20996 SW 128th Ct.
Miami, FL 33177

Date(s) debt was incurred _

Last 4 digits of account number _

 

Official Form 206 E/F
Soltwere Copyright (¢] 1996-2018 Best Case, LLC -www besicase com

 

Case number (if known)

As of the petition filing date, the claim is: Check atl that apply
OQ) contingent

Oo Unliquidated

0 Disputed

Basis forthe claim: _

Is the claim subject to offset? a No Oo Yes

As of the petition filing date. the claim Is: Chee aif thet apply

O Contingent
0 Uniquidated
OD bdisputed

Basis forthe claim: _

ls the claim subject to offset? Bio Oves

$4,384.13

$14,287.32

 

As of the petition filing date, the claim is: Check all that apply
OC contingent

Oo Unliquidated

DC) disputed

Basis forthe claim: _

is the claim subject to offset? Ml No O1 ves

As of the petition filing date, the claim is: Cheek all that aaply

D1 Contingent
Oo Unliquidated
CZ disputed

Basls forthe claim: _

is the claim subject to offset? Ml No O ves

__ $174,509.00

_ $22,500.00

 

As of the petition filing date, the claim is: Ghecs all that appiy

O contingent
0 Uniiquidated

B pisputed
Basis forthe claim: _

Is the claim subject to offset? LC] No Ml yes

As of the petition filing date, the clairn Is: Chock all tharappiy

CE) Contingent
DO Uniiquidated

a Disputed
Basis for the claim: _

Is the claim Subject to offset? Ono Wl yes

$500,000.00

$500,000.00

 

 

As of the petition fillng date, the claim is: Chack ail that apply
D Contingent

OF Unliquidated

CO) Disputed

Basis forthe claim: _

ls ihe claim subject to offset? Bn O Yes

____ $33,000.00

 

 

Schedule E/F: Crecitors Who Have Unsecured Claims

Page 2 0f 3
Best Case Bankrupicy
Case 19-19182-RAM Doci Filed 07/11/19 Page 18 of 36

Case number (if known)

Deblor Le Jardin House, LLC

Name

(910 | Nonpriority creditor's name and mailing address

Skytechs CU Contingent
4300 SW 73rd Ave DO unliquidated
Suite 101 C1 Disputed

Miami, FL 33155
Date(s) debt was incurred _
Last 4 digits of account number _

Basis for the claim;

 

DETGEREE ist Others to Be Notified About Unsecured Claims

4, Listin alphabetical order any others who must be notified for claims listed in Parts 1 and 2.

assignees of claims listed above. and attorneys for unsecured creditors.

As of the petition filing date, the claimis: Check aif that analy.

 

Is the clairn subject ta offset? Mi No O] yes

 

Examples of entities that may be listed are collection agencies,

If no others need to be notified for the debts listed In Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, capy the next page.

Name and malling address

41 AANAA Inc.

clo James Lyon
3300 University Dr, #802
Pompano Beach, FL 33065

 

42 Brightview Landscape Services Inc.

clo CT Corp
1200 S Pine Island rd
Fort Lauderdale, FL 33324

 

Delux Waterproofing and Caulking
c/o Greg Robinson
22751 Pickerel cir.
Boca Raton, FL 33428

Le Jardin Residences Lenders LLC

c/o Victor Rones

16105 NE 18th Ave

Miami, FL 33162

45 Le Jardin Residences Manager LLC
c/o Victor Rones
16105 NE 18th Ave
Miami, FL 33162

43

 

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

5a. Total claims from Part 1
5b. Total claims from Part 2

5c, Total of Parts 1 and 2
Lines 58 + 5b = 4c.

Officia) Form 206 E/F
Software Copyright (6) 1986-2018 Best Case LLC - www. bestcase, com

Schedule E/F: Creditors Who Have Unsecured Clalms

 

 

 

 

 

 

On which line in Parti or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, If
any
Line 3.1. _
[1 Notlisted Explain
Line 3.4 ,
C1 Not listed, Explain
Line 3.6 _
OO Not listed Explain
Line 3.7 —
OD Not listed, Explain
Line 3.8 _
Cl] Nat listed. Explain
Total of clalm amounts

a Ye Bo

oh oe E _1,287,406.74

an 1,287,406.74

= —_——— |
Page Jdof3

Bes| Case Bankruptey
Case 19-19182-RAM Doci Filed 07/11/19 Page 19 of 36

Fill in this information to identify the case:

  

Debtorname Le Jardin House, LLC

 

| United States Bankruptcy Court forthe’ SOUTHERN DISTRICT OF FLORIDA

|
| Gase number (if known)
O Check if this is an

amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 42/15

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively,

1, Does the debtor have any executory contracts or Unexpired leases?
C1 No. Check this box and file this form with the debtor's other schedules, There is nothing else to report on this form.

@ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B; Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Contract for Sale of

lease is for andthe nature of Unit PH 1
the debtor's interest

State the term remaining

List the contract number of any Abud Levy
government contract

 

2.2, State what the contract or Pool Service Provider
lease is for and the nature of
the debtor's interest

State the term remaining Expires 05/16/2020

List the contract number of any All Florida Pool & Spa Center
government contract

2.3 State what the contract or Contract for Sale of
lease is far and the nature of Unit 506
the debtor's interest

State the term remaining

List the contract number of any Ariel Glot
government contract

 

2.4 State what the contract or Contract for Sale of
lease is for and the nature of Unit 606
the debtor's interest

State the term remaining

List the contract number of any Bastos Dream Star Properties LLC
government contract

Official Form 206G Schedule G; Executory Contracts and Unexpired Leases Page 1 of 4
Soflware Copyright (c) 1896-2018 Best Case, LLC - www bestease.com Hest Case Bankruptcy
Case 19-19182-RAM Doci Filed 07/11/19 Page 20 of 36

Debtor 1 Le Jardin House, LLC

First Nama ~ Middle Name

 

Last Nane

Case number (/ knew)

ei Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases

2.5. State what the contract or
lease is for and the nature of

the debtor's interest
State the term remaining

List the contract number of any
government contract

State what the contract or
lease is for and the nature of
the debtor's interest

2.6,

State the term remaining

List the contract number of any
government contract

 

State what the contract or
lease is for and the nature of
the debtor's interest

27.

State the term remaining

List the contract number of any
government contract

2.8. State what the contract or
lease is for and the nature of

the debtor's interest
State the term remaining

List the contract number of any
government contract

State the name and mailing address for all other parties with

eet the debtor has an executory contract or unexpired
ease

Contract for Sale of
Unit 406

Contract for Sale of
Unit 601

Contract for Sale of
Unit PH 2

Contract for Sale of
Unit 504

BG Group LLC or assigns

 

Carlos Adriano

 

 

Christine Reckon LLC

Diany Levy

 

State what the contract or
lease is for and the nature of
the debtor's interest

2.9,

State the term remaining

List the contract number of any
government contract

Contract for Sale of
Unit PH 6

 

State what the contract ar
lease is for and the nature of
the debtor's interest

2.10.

State the term remaining

List the contract number of any
Official Form 206G

Contract for Sale of
unit 304

Schedule G: Executory Contracts and Unexpired Leases

Software Copyright (c) 1996-2018 Best Cage. LLC - www bestedsa com

Esmalu Group LLC

 

Francisco Gobbi, and others

Page 2 of 4
Best Case Bankruelcy
Case 19-19182-RAM Doci Filed 07/11/19 Page 21 of 36

Debtor’ Le Jardin House, LLC

First Name Miele Narne Last Name

Case number (if knatwn)

Ee Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases

government contract

Contract for Sale of
Unit 403

State what the contract or
lease is for and the nature of
the debtor's interest

2.11.

State the term remaining

List the contract number of any
government contract

 

State what the contract or Pest Control
lease is for and the nature of

the debtor's interest

2.12.

State the term remaining 05/16/2020

List the contract number of any
government contract

State what the contract or
lease is for and the nature of
the debtor's interest

2.13, Internet provider

State the term remaining Expires 01/24/2028
List the contract number of any
government contract

Contract for Sale of
Unit 402

State what the contract or
lease is for and the nature of
the debtor's interest

2.14,

State the term remaining

List the contract number of any
government contract

Contract for Sale of
Unit 503

State what the contract or
lease ts for and the nature of
the debtor's interest

2.15,

State the term remaining

List the contract number of any
government contract

 

2.16. State what the contract or
lease |s for and the nature of

the debtor's interest

Official Form 206G
Sollware Copyright (c} 1996-2018 Best Case, LC - www basicase. corn

Contract for unit 302

Schedule G: Executory Contracts and Unexpired Leases

State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

 

GRM Investments LTD

 

 

Guardian Termite and Pest Control

Hotwire Communications

 

Le Jardin House Investments |, LLC

 

Le Jardin House Investments |, LLC

Le Jardin House Investmentsl, LLC

Page 3 of 4

Best Case Bankrupicy
Case 19-19182-RAM Doci Filed 07/11/19 Page 22 of 36

Debtor 7 _Le Jardin House, LLC , ++ Case NUMbEF (if knewn)
Furst Name Middle Name — a

 

Last Name
sa Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

State the term remaining

List the contract number of any
government contract

2.17. State what the contract or Contract for Sale of
lease isforandthenatureof Unit 306
the debtor's interest

State the term remaining

List the contract number of any Luiz R. Dardes or Assigns
government contract

 

2.18. State what the contract or Contract for Sale of
lease is for andthe nature of Unit 404
the debtor's interest

State the term remaining

List the contract number of any Titan LJ LLC
government contract

 

 

2.19 State what the contract or Contract for Sale of
lease is forandthenatureof Unit 405
the debtor's interest

State the term remaining

List the contract number of any Tracy Ann Wilson
government contract

 

2.20. State what the contract or Contract for Sale of
lease is forand the natureof Unit 4041
the debtor's interest

State the term remaining

List the contract number of any Vanessa Atra De Menga
government contract

 

 

2.21. State what the contract or Contract for Sale of
lease is for and the nature of Unit PH5
the debtor's interest

State the term remaining

List the contract number of any Yoseph Alicia Machado
government contract

Official Form 206G Schedule G: Executory Contracts and Unexpirad Leases Page 4 of 4
Sollware Gopyright (c) 1996-2018 Best Case LLG - www bestease con Best Case Banlruptcy
Case 19-19182-RAM Doci Filed 07/11/19 Page 23 of 36

Fill in this information to identify the case:

  
   
  

  

|Debtorname Le Jardin House, LLC _

United States Bankruptey Court for the: SOUTHERN DISTRICT OF FLORIDA

Case number (if known)
[] Check if this is an
amended filing

Official Form 206H
Schedule H: Your Codebtors 42/15

 

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

0 No. Check this box and submit this form ta the court with the debtor's other schedules, Nothing else needs to be reported an this form.
Byes

2. In Column 4, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all quarantors and co-obligors. In Column 2, identify the creditar to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt ta more than one creditor, list each creditor separately in Column 2.

Column 1: Codebtor Calumn 2: Creditor
Name Mailing Address Name Check ail schedules
thal apply.
2.1. Luibov Temkina 13 Sveaborgskaya St. Apt 58 Titan Capital, LLC ID
guarantor St. Petersburgh, Russia, 19605 O evr
OG
Official Form 206H schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - ww. bestease com Bast Case Bankrupley
Case 19-19182-RAM Doci Filed 07/11/19 Page 24 of 36

  

  

Fill in this information to Identify the case:

|Debtorname Le Jardin House, LLC

United States Bankruptcy Court fer the: SOUTHERN DISTRICT OF FLORIDA

| Case number (if known) :
| O Check if this is an
| amended filing

i —— — ——_——___ — ——_ = ——— —

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/16

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's hame and case number (if known).

limi Income _ Se —————

1 Gross revenue from business

 

 

 

 

OC None.

Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue

which may be a calendar year Check all that apply (before deductions and

exclusions)

From the beginning of the fiscal year to filing date: || Operating a business $-3,569.15

From 1/01/2019 to Filing Date = Oo
other _

For prior year: @ Operating a business $-22,042.00

From 1/01/2018 to 12/31/2018 — a
0 Other lle

For year before that: o Operating a business $-3,588.00

From 1/04/2017 to 12/31/2017 ——_— 2 ae
0 Other

2, Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, maney collected from lawsuits,
and royalties. List each source and the gross revenue for each separately, Do not include revenue listed in line 1,

@ None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

(GEER List Certain Transfers Made Before Filing for Bankruptcy.

 

 

4. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers—including expense reimbursements—to any creditor, other than requiar employee compensation, within 30 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425, (This amount may be adjusted on 4/01/19
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

[J None.
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check afl that apply
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptey page 1

Soflware Copyright (c) 1996-2018 Rast Gage, LLC - wwhextcasa.cam Best Case Bankrupicy
Case 19-19182-RAM Doci1
Debtor LeJardin House, LLC

Creditor's Name and Address

 

 

 

 

Dates

Total amount of value

Filed 07/11/19 Page 25 of 36

Case number (if knawr

Reasons for payment or transfer
Check all that apply

 

3| Cross Atlantic Builders From April 4, $689,745.00 ©] Secured debt
1135 Kane Concourse 2019-July 1, C] Unsecured loan repayments
Miami Beach, FL 33154 2019 Suppliers or vendors
D Services
QO Other_
32 ICS Inc. April 5, 2019 $10,000.00 CO secured debt
2875 NE 191 St ST #3A D1 unsecured loan repayments
Miami, FL 33180 B Suppliers or vendors
0 Services
2) other __
33. Luseano Trim Work & More April 11, $5,000.00 () Secured debt
2019 CO Unsecured loan repayments
@ Suppliers of vendors
CO Services
Cl other __
34: Tradesmen International May 28, 2019 $64,270.00 1 Secured debt
8491 NW 17th St #109 CO Unsecured loan repayments
Miami, FL 33126 @ Suppliers or vendors
O Services
OC Other__
5. United Rentals From April 3, $6,533.00 (1 Secured debt
4301 NW 27th Ave. 2019-April CO Unsecured loan repayments
Miami, FL 33142 9,2019 ci Suppliers or vendors
QD) Services
F other _

4 Payments or other transfers of property made within 1 year before filing this case that benefited any Insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
of cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425, (This amount
may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. /nsiders include officers, directors, and anyone in contral of a corporate debtor and their relatives: general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor, 11 U.S.C. § 101(31).

@ None
Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5 Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a crediter within 7 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller, Do not include property listed in line 6.

None

Creditor’s name and address Describe of the Property Date Value of property

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account

of the debtor without permission or refused ta make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2

Sollwafe Copyoght (c) 1896-2018 Bast Gase LLC - www basicase.com Gest Case Bankruptcy
Case 19-19182-RAM Doci Filed 07/11/19 Page 26 of 36

Debtor Le Jardin House, LLC - a Case number sranewi) ae a
@ None
Creditor's name and address Description of the action creditor took Date action was Amount
taken

(EIGER Legal Actions or Assignments _ = =_* a 2S ee

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations. and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case,

1 None.
Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. Le Jardin Residences Civil Circuit Court in the OO Pending
lenders, LLC vs Le Jardin Eleventh Judicial Hon appeal
House, LLC et al 73 West Flagler St O Concluded

2017-22215-CA-01 Miami, FL 33130

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

@ None

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

@ None

Recipient's name and address Description of the gifts or contributions Dates given Value

GERERMM CertainLosses eS = =

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

 

Hi None
Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred lost

\l you have received paynents te cover the joss, for
example, from insurance, government compensation, or
tort liability, list the tata) received

List unpaid claims on Official Form 10GA/8 (Schedule
A/B: Assets — Real and Personal Property)

GEMEHE Certain Payments or Transfers | eee =
11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity. including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptey
relief, or filing a bankruptey case

CI None.
Who was paid or who received If not money, describe any propery transferred Dates Total amount or
the transfer? value
Address
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Sottware Copyright (ce) 1296-2075 Best Casa LLG - www desiogee com Best Case Rankruptey
Case 19-19182-RAM Doci1 Filed 07/11/19 Page 27 of 36

Debtor LeJardinHouse, LLC __ Gase number iitknawe) a

Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address

11.1. Edelboim Lieberman Revah
Oshinsky PLLC
20200 W. Dixie Highway,
Suite 905

Miami, FL 33180_ ___—_ (Retainer) July 3, 2019 _ $75,000.00

Email or website address

Who made the payment, if not debtor?

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a persan acting on behalf of the debtor within 10 years before the filing of this case
to a Self-settled trust or similar device,
De not include transfers already listed on this statement.

@ None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or.a person acting on behalf of the debtor within

2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security Do not include gifts or transfers previously listed on this statement.

None
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

MGEURAM PreviousLocations eg ee

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

O Does not apply

Address Dates of occupancy
From-To
14.1. 4435 Kane Concourse, 6th Floor 2015-2018

 

____ Miami Beach, FL 33154

EERE Health Care Bankruptcies ————— ee ee

15 Health Care bankruptcies
Is the debtor primarily engaged In offering services and facilities for:
- diagnosing or treating injury. deformity, or disease. ar
- providing any surgical, psychiatric, drug treatment, or obstetric care?

@ No, Go to Part 9,
O Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services lf debtor provides meals
the debtor provides and housing, number of
patients in debtor's care

GETEMEE Personally Identifiable Information ee ws =

Officia| Fafm 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptey nage 4

 

Software Copyright (c) 1996-2018 Bos! Case, LLC - www bestease com Best Case Bankruptcy
Case 19-19182-RAM Doci Filed 07/11/19 Page 28 of 36

Debtor Le Jardin House, LLC _ ; Case number (if known!

16. Does the debtor collect and retain personally identifiable information of customers?

@ No.
Yes. State the natura of the information collected and retained.

|7, Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension ot
profit-sharing plan made available by the debtor as an employee benefit?

M No. Goto Part 10,
(Yes. Does the debtor serve as plan administrator?

GENRE Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

16. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold.

moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,

cooperatives, associations, and other financial institutions.

None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed before closing or
First Bank Puerto Rico 5617 2017 transfer
Regions Bank 1745 & 1464 2018
Bank of America B07? 2017

18. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

Case

Bi None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to It have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in

which the debtar does business.

 

H None
Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?
Property the Debtor Holds or Controls Thatthe Debtor Does NotOwn —_

21. Property held for another
List any property that the debtor halds or controls that another entity owns. Include any property borrowed from, being stored for. of held in trust. Do

not list leased or rented property

@ None

(GEES Details About Environment Information _

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the

medium affected (air, and, water, or any other medium).

Site means any location, facility, or property, inclucing disposal sites, that the debtor naw owns, operates, of utilizes or that the debtor formerly
awned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describas as.a pollutant, contarninant, ora
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5

Sollware Copyright (¢) 1996-2018 Best Case, LLC - www beatease cor Best Case Bankrupicy
Case 19-19182-RAM Doci Filed 07/11/19 Page 29 of 36
Debtor Le Jardin House, LLC _

Case number fit «iown)

similarly harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred,

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
B No.
Ol Yes. Provide details below

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

BM No.
Ol Yes. Provide details below

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24, Has the debtor notified any governmental unit of any release of hazardous material?

@ No.

O Yes. Provide details belaw

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

USE Details About the Debtor's Business or Connections to Any Business _

 

25. Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

i None

Business name address Describe the nature of the business Employer Identification number
Bo not include Social Security number or ITIN.

Dates business existed

26. Books, records, and financial statements

26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case,
0 None

Name and address Date of service

From-To
264.1. Le Jardin House, LLC

 

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case

None

Lada Kiseleva, bookkeeper

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
@ None

Name and address If any books of account and records are

unavailable, explain why

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

Official Farm 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
Software Copyright (c) 1996-2018 Best Gase LLC = www bestearte cent

page 6

Bast Case Bankruptcy
Case 19-19182-RAM Doci_ Filed 07/11/19 Page 30 of 36
Debtor Le Jardin House, LLC ; Case Number jit kown)

 

Yes. Identify below Consolidated with Le Jardin Member, LLC

Name of the parent corporation Employer Identification number of the parent
corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

HM No
0 Yes. Identify below,
Name of the pension fund Employer Identification number of the parent
corporation

icUsihee Signature and Declaration |

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up te 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519. and 3571

 

| have examined the infarmation in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct,

| declare under penalty of perjury that the foregoing is true and correct

Tim Lobanov _
ehalf ofthe ebtor Printed name

 

  

Authorized Agent

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
BNo
0 Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

Software Copyright (a) 1996-2078 Bost Gase, LLC - www besicase.com Bes! Case Bankruptcy
Case 19-19182-RAM Doci1 Filed 07/11/19 Page 31 of 36

United States Bankruptcy Court
Southern District of Florida

Inte LeJardinHouse, LLC 23 __ Case No.

Debtor(s) Chapter 11

VERIFICATION OF CREDITOR MATRIX

|, the Authorized Agent of the corporation named as the debtor in this case. hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.

   

Date: July 10, 2019 mal cal
Tim bobdnov/Adithopized
Signer/Title

Software Gapyright (c) 1996-2078 Best Case, LLC «www besteasa.corn Bast Case Bankruptcy
Case 19-19182-RAM Doci_ Filed 07/11/19 Page 32 of 36

Aanaa Ine.
5785 NW 72nd Way
Pompano Beach, FL 33067

AANAA Inc.

c/o James Lyon

3300 University Dr. #802
Pompano Beach, FL 33065

Abud Levy

All Florida Pool & Spa Center

Ariel Glot

Aristone Interiors
268 N. Federal Highway
Hallandale, FL 33009

Ashley Pools LLC
6270 Wiles Rd., Apt. 11-303
Pompano Beach, FL 33067

Bastos Dream Star Properties LLC

BG Group LLC or assigns

Brightview Landscape Services Inc.
401 Plymouth Rd. Suite 500
Plymouth Meeting, PA 19462

Brightview Landscape Services Inc.
c/o CT Corp

1200 S Pine Island rd

Fort Lauderdale, Fl, 33324

Carlos Adriano
Case 19-19182-RAM Doci Filed 07/11/19 Page 33 of 36

Christine Reckon LLC

Continental Glass Systems, LLC
325 W. 74th Place
Hialeah, FL 33014

Delux Waterproofing and Caulking
c/o Greg Robinson

2275] Pickerel cir.

Boca Raton, FL 33428

Delux Waterproofing and Caulking ince
1131 SW lst Way
Deerfield Beach, FL 33441

Diany Levy

Esmalu Group LLC

Francisco Gobbi, and others

GRM Investments LTD

Guardian Termite and Pest Control

Hotwire Communications

Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Le Jardin House Investments TIT, LLC
Case 19-19182-RAM Doci Filed 07/11/19 Page 34 of 36

Le Jardin House Investments I, LLc

Le Jardin House InvestmentsI, LLC

Le Jardin Residences Lenders LLC
800 Parkview Dr. #715
Hallandale, FL 33009

Le Jardin Residences Lenders LLC
c/o Victor Rones

16105 NE 18th Ave

Miami, FL 33162

Le Jardin Residences Manager LLC
B00 Parkview Dr. #715
Hallandale, FL 33009

Le Jardin Residences Manager LLC
c/o Victor Rones

16105 NE 18th Ave

Miami, FL 33162

Lenin Construction Ine.
20996 SW 128th Ct.
Miami, FL 33177

Luiboy Temkina
13 Sveaborgskaya St. Apt 58
St. Petersburgh, Russia, 19605

Luiz R. Dardes or Assigns

Skytechs
4300 SW 73rd Ave
Suite 101
Miami, PL 33155

Titan Capital, LLC
100 5. Pointe Dr. Suite 1102
Miami Beach, FL 33139
Case 19-19182-RAM Doci Filed 07/11/19 Page 35 of 36

Titan tad LLe

Tracy Ann Wilson

Vanessa Atra De Merga

Yoseph Alicia Machado
Case 19-19182-RAM Doci1 Filed 07/11/19 Page 36 of 36

UNITED STATES BANKRUPTCY COURT
Southern District of Florida

www. fisb.uscourts.gov

In Re: Case Number
Le Jardin House, LLC Chapter 11

Debtor(s) /

DECLARATION UNDER PENALTY OF PERJURY TO ACCOMPANY PETITIONS, SCHEDULES, FILING
FEE APPLICATIONS AND STATEMENTS FILED ELECTRONICALLY

Note: This declaration must be filed with each electronically filed initial petition or amended petition and must contain the imaged
signature of the debtor. This declaration must also be filed with an initial schedule, Application to Pay Filing Fee in Installments,
Application for Waiver of the Chapter 7 Filing Fee, SFA, Statement af Social Security Number, or Statement af Current Monthly
Income (OBF 22) not filed with the initial petition or any amended schedules, SFA, Statement of Social Security Number, and/or
Statement of Current Monthly Income (OBF 22) untess these documents contain an imaged signature of the debtor(s).

Check all documents that apply to this declaration

— - ey CF) Applicution (ar Waiver of the Chapter 7 Filing Fee for Individuals Wha
Cl Application by Individual Debtor to Pay Kiling Fee in Installments Cannot Pay the Filing Fee in Full or in Installments
July 10,2019 [1 Amended voluntary petition signed by me on
July 10,2019 O) Amended schedules signed by me on
July 10,2019 © Amended Statement of Financial Affairs signed by me on
CF) Amended Statement of Social Security Number(s) signed by
ime bt

OO Amended Statement of Currens Momhiy Ineome (OBF 22)
signed by me on

Si Voluntary petition signed by me on

 

B Schedules signed by me on

& Statement of Financial AtTuirs signed by me on
C1 Statement of Social Security Number(s)
signed by me on ae
oO Statement of Current Moathly Incame

(OBF 22) signed by me on en —

Tim Lobanov . the undersigned debtor(s) hereby declare under penalty of perjury as follows:

I. | have reviewed and signed the original(s) of the document(s) identified above and the information contained in the Verified
Document(s) is true and correct to the best of my knowledge and belief.

2 | understand that Verified Document(s) filed in electronic form shall be treated for all purposes (both civil and criminal,
including penalties of perjury) in the same manner as though signed or subscribed.

Be | understand that the Verified Document(s) will be filed by my attorney in electronic form in connection with the abave
captioned case and that | have received and reviewed copies of the Verified Document(s) I have signed,

4. | understand that my attorney is required by the court to retain the original signed Verified Document(s) for five years from
date of di hares dismissal or the conclusion_of any pending appeals in this case and provide these documents to the court
el

 

 

  

7 Signature of Joint De btor (if applicable)
(If non individual-atthorized corporate representative)

 

 

 

Vimbkobanov 2 sso = ,
Print or Type Name (and title if applicable) Print Name
Brettlieberman ge 305-768-9909 pi =
Print or Type Name of Attorney for Debtor Phone:
LF-11 (rey, 05/08/12)
Bast Case Bankruptcy

Software Copyright (6) 7898-2018 Gast Gase, LLC - www, bastesse com
